DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Degura (US Patent No. 6,178,024) in view of Hsieh et al (Pub. No.: US 2018/0159622) and further in view of Capron et al (Pub. No.: US 2012/0134682). 
Regarding claims 1 and 13, referring to Figures 6 and 7, Degura teaches a receiver (i.e., optical receiver, Fig. 6) for free-space optical communication, the receiver comprising:
a beam splitter (i.e., beam splitter 9, Fig. 6) configured to split incident light into a first light beam and a second light beam, the first light beam and the second light beam traveling in different directions;
a detector (i.e., detector 12, Fig. 6) configured to receive the first light beam;
a light-receiving device (i.e., main signal receiving unit 10, Fig. 6) configured to receive the second light beam; and
a controller (i.e., controller 14, Fig. 6) configured to control a blocker (i.e., optical shutter 24, Fig. 6) to allow only a limited portion of the second light beam to enter the light-receiving device (i.e., main signal receiving unit 10, Fig. 6), the limited portion of the second light beam including the signal light beam, and prevent a remaining portion of the second light beam from entering the light-receiving device (i.e., Figures 6 and 7, col. 5, lines 63-67,  and col. 6, lines 43).
Degura differs from claims 1 and 13 in that he fails to specifically teach an imaging unit configured to capture an image of the first light beam, a specifying unit configured to extract a signal light beam from the image of the first light beam captured by the imaging unit and specify a position of the signal light beam in the image, and a blocker disposed between the beam splitter and the light-receiving device. However, Hsieh et al in Pub. No.: US 2018/0159622 teaches  an imaging unit (i.e., image capturing module 10, Figs. 1, 3A and 4A) configured to capture an image of the first light beam, and a specifying unit (i.e., image processing module 20, Figs. 1, 3A and 4A) configured to extract a signal light beam from the image of the first light beam captured by the imaging unit and specify a position of the signal light beam in the image (i.e., Figures 1, 3A and 4A, page 2, paragraphs [0026]-[0027], page 3, paragraphs [0028]-[0030], page 4, paragraphs [0043]-[0044], page 5, paragraphs [0045]-[0047], and page 6, paragraph [0059]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the imaging unit configured to capture an image of the first light beam, and the specifying unit configured to extract a signal light beam from the image of the first light beam captured by the imaging unit and specify a position of the signal light beam in the image as taught by Hsieh et al in the system of Degura. One of ordinary skill in the art would have been motivated to do this since allowing reducing the signal loss and the error signal and improving the performance of the system.
The combination of Degura and Hsieh et al differs from claims 1 and 13 in that it fails to specifically teach a blocker disposed between the beam splitter and the light-receiving device. However, Capron et al in Pub. No.: US 2012/0134682 teaches a blocker (i.e., optical shutter 1040, Fig. 10) disposed between the beam splitter (i.e., beam splitter 1010, Fig. 10) and the light-receiving device (i.e., data channel detector 1060, Fig. 10)(i.e., Figure 10, page 6, paragraphs [0066]-[0072]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the blocker disposed between the beam splitter and the light-receiving device as taught by Capron et al in the system of the combination of Degura and Hsieh et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the error signal and improving the performance of the system.
Regarding claim 2, the combination of Degura, Hsieh et al and Capron et al teaches wherein, the blocker includes a liquid crystal panel segmented into a plurality of small regions, the small regions each being configured to switch between a light transmitting state transmitting the second light beam and a light blocking state blocking the second light beam, and the controller is configured to control the blocker to cause one of the small regions of the liquid crystal panel corresponding to the position of the signal light beam specified by the specifying unit or the one of the small regions and some of the small regions surrounding the one of the small regions to transmit the second light beam, and cause remaining ones of the small regions to block the second light beam (i.e., liquid crystal shutter 24, Fig. 6 of Degura, shutter in Figs. 3A and 4A of Hiesh et al, and optical shutter 1040, Fig. 10 of Capron et al).

4.	Claims 4, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Degura (US Patent No. 6,178,024) and Hsieh et al (Pub. No.: US 2018/0159622)  in view of Capron et al (Pub. No.: US 2012/0134682) and further in view of Takayama et al (US Patent No. 6,384,944).
Regarding claims 4 and 5, the combination of Degura, Hsieh et al and Capron et al differs from claims 4 and 5 in that it fails to specifically teach a first lens system configured to retract the signal light beam entering from any direction to a predetermined direction, and is cause the refracted signal light beam to enter the beam splitter. However, Takayama et al in US Patent No. 6,384,944 teaches a first lens system (i.e., lens 40A and lens 40B, Fig. 2) configured to retract the signal light beam entering from any direction to a predetermined direction, and is cause the refracted signal light beam to enter the beam splitter (i.e., beam splitter 70, Fig. 2)(i.e., Figures 2-4, col. 5, lines 16-67, col. 6, lines 1-67, and col. 8, lines 43-48).  Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the first lens system configured to retract the signal light beam entering from any direction to a predetermined direction, and is cause the refracted signal light beam to enter the beam splitter as taught by Takayama et al in the system of the combination of Degura, Hsieh et al and Capron et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the loss of signal and improving the performance of the system.
Regarding claims 7, 8, 10 and 11, the combination of Degura, Hsieh et al, Capron et al and Takayama et al teaches further comprising a second lens system (i.e., second lens system 52, Fig. 2 of Takayama et al and Fig. 6 of Degura) disposed between the beam splitter (i.e., beam splitter 70, Fig. 2 of Takayama et al, and Fig 6 of Degura) and the light- receiving device (i.e., light receiving device 36, Fig. 2 of Takayama et al, and Fig. 6 of Degura), the second lens system being configured to form an intermediate image of the second light beam on the blocker.



Allowable Subject Matter
5.	Claims 3, 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                          Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boroson et al (Pub. No.: US 2016/0204866) discloses ground terminal design for high rate direct to earth optical communications.


7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636